Citation Nr: 1623002	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  10-44 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for sinusitis, currently evaluated as 10 percent disabling.


WITNESSES AT HEARING ON APPEAL

Veteran and appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran, who had active service from June 1945 to November 1945, died in February 2013.  The appellant is the Veteran's surviving spouse who has qualified for and been substituted as the appellant for the Veteran in this appeal.

This matter came before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran and the appellant testified before a decision review officer at the RO in April 2012.  A transcript of the hearing has been associated with the record.  

The Board notes that the Veteran, in his November 2010 VA Form 9, Appeal to the Board of Veterans' Appeals, requested a hearing before a Veterans Law Judge (VLJ) at the RO.  As noted, the Veteran died in February 2013.  The appellant was thereafter substituted for the purposes of this appeal.  A hearing was scheduled before a VLJ in April 2016, and the appellant was duly informed of the scheduled hearing.  She did not appear.

In April 2012, the Veteran submitted claims of entitlement to service connection for a heart condition and splenomegaly, as well as a petition to reopen claims of entitlement to service connection for chest pain and pneumonia; these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).



FINDING OF FACT

Sinusitis is productive of no more than three to six non-incapacitating episodes per year characterized by headaches, pain purulent discharge or crusting; polyps were present on examination.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent, but no higher, for sinusitis have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97; Diagnostic Code 6513 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

A letter dated in November 2009 discussed the evidence necessary to support the Veteran's claim.  It advised the Veteran of the allocation of duties between himself and VA regarding the development of a claim for benefits.  It also explained the manner in which VA determines disability ratings and effective dates.  Subsequent correspondence advised the Veteran and the appellant of the status of the claim.

The Board finds that the content of the notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant was provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

With respect to VA's duty to assist, service, VA, and private treatment records have been associated with the claims file.  A VA examination was conducted; the Board finds that it is adequate in that it was carried out by a skilled provider who reviewed the Veteran's history and explained the rationale underlying his findings.  

The Board also notes that the appellant was afforded a hearing before the a 
DRO, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ or DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the DRO explained why the benefit sought on appeal was denied, and identified the types of evidence that would substantiate the claim.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing. 

The Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.   A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Sinusitis is evaluated pursuant to 38 C.F.R. § 4.97, Diagnostic Codes 6510 through 6514, which pertain to various types of sinusitis, each of which is rated pursuant to a general rating formula for sinusitis.  Diagnostic Code 6510 pertains to chronic pansinusitis sinusitis; 6512 pertains to chronic frontal sinusitis; 6513 pertains to chronic maxillary sinusitis; and 6514 pertains to chronic sphenoid sinusitis. 

Under the general rating formula, a noncompensable evaluation contemplates sinusitis detected by X-ray only.  A 10 percent evaluation is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non- incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A note following this section provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97. 

Allergic rhinitis is evaluated as 10 percent disabling where there are no polyps, and there is greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  A 30 percent evaluation is warranted where there are polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522. 

In response to the Veteran's claim for increase in October 2009, he was afforded a VA examination in December 2009.  The examiner noted that treatment for the Veteran's sinusitis consisted of saline solution irrigation.  The Veteran reported that his response to such treatment was fair.  He indicated that he experienced interference with breathing through his nose as well as pus and bloody crusty discharge.  He denied speech impairment.  He endorsed pain, headaches, and crusting.  He indicated that his symptoms were present for days at a time.  He denied having been recommended bed rest or antibiotic treatment lasting four to six weeks.  Physical examination revealed nasal polyps and permanent hypertrophy of the turbinates.  There was no evidence of granulomatous disease.  Partial obstruction was noted, the examiner indicating 50 percent obstruction on the right and 90 percent obstruction on the left.  Septal deviation was also noted.  There was no evidence of tissue loss, scarring or deformity.  Sinusitis, maxillary tenderness, and purulent discharge, and crusting were noted.  The larynx and pharynx were normal.  X-rays were normal.  The examiner indicated that, for the VA service-connected condition of sinusitis, the diagnosis had progressed to chronic sinusitis and allergic rhinitis with polyps and partial nasal obstruction.  

An April 2012 VA treatment record indicates malaise most consistent with viral illness, with acute sinusitis.  A four day course of antibiotics was prescribed.  VA treatment records are otherwise silent with respect to treatment of sinusitis or allergic rhinitis.  

During his April 2012 DRO hearing, the Veteran and his wife testified that he experienced bloody noses and obstruction.  They denied recent prescription of antibiotics.  They indicated that the disability had worsened since the 2009 examination.  

Upon careful consideration of the evidence, the Board concludes that an evaluation of 30 percent is warranted for the Veteran's sinusitis and allergic rhinitis.  As noted, the December 2009 VA examiner determined that the diagnosis of sinusitis had progressed to include allergic rhinitis with polyps.  As such, an evaluation of 30 percent is applicable under the criteria for evaluation of allergic rhinitis.  Notably, this is the maximum evaluation available under diagnostic code 6522.  

The Board has also determined that an evaluation in excess of 30 percent is not warranted.  In this regard, the evidence does not reflect a history of radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, tenderness of the affected sinus, and purulent discharge after repeated surgeries that would allow a higher evaluation pursuant to the criteria for evaluation of sinusitis.  Moreover, there is no indication of bacterial or granulomatous rhinitis that would allow a higher evaluation pursuant to the evaluation of those disabilities.  
Accordingly, the Board finds that the Veteran's sinusitis and allergic rhinitis symptoms are fully contemplated by the 30 percent evaluation assigned herein.

      Extra-Schedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  

Specifically, the Veteran's symptoms included nasal polyps and permanent hypertrophy of the turbinates, with partial obstruction bilaterally.  These symptoms are specifically contemplated by the rating criteria.  In short, the Veteran's entire disability picture has been considered, and his symptoms are contemplated by the schedule.

The Board also notes that a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014).  In this case, however, the Veteran's sinusitis was his only service-connected disability.  As such, consideration of an extra-schedular rating pursuant to Johnson is not necessary.    

In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

The Board has considered whether an inferred claim for a total disability rating based on individual unemployability has been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, because the Veteran did not argue that this disability has caused interference with his employment, and because Rice does not suggest that a disagreement with a decision denying entitlement to an increased rating must be read to include a disagreement with the denial of TDIU, the Board finds that an inferred claim for TDIU pursuant to Rice is not raised. 

Finally, the Board observes that the Court has held that a request for an increase in benefits should be inferred as a claim for special monthly compensation (SMC) regardless of whether it has been raised by the Veteran or previously adjudicated.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  Moreover, VA's governing regulations direct the Board to review a claim for SMC in the first instance if reasonably raised by the record.  In this case, however, the Board concludes that the issue of entitlement to SMC has not been raised by the record.  The record does not reflect, nor does the Veteran argue, that his anxiety disorder causes additional loss of function that requires additional compensation under 38 C.F.R. § 3.350.  


ORDER

Entitlement to a 30 percent evaluation for sinusitis is granted, subject to the regulations controlling the payment of monetary benefits.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


